NO. 12-21-00169-CR
                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS

IN RE:                                                    §

ROBERT F. CALDWELL,                                       §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Robert F. Caldwell, acting pro se, filed this original proceeding to seek a writ of
mandamus compelling Respondent to respond to his petitions for writ of mandamus filed in the
trial court on May 21, 2021 and June 17, 2021. 1 On October 4, 2021, the Clerk of this Court
informed Relator that his petition fails to comply with appellate rules 52.3(k) and 52.7. See TEX.
R. APP. P. 52.3(k) (appendix); see also TEX. R. APP. P. 52.7 (record). The notice warned that the
petition would be referred to this Court for dismissal unless Relator provided the appendix and
record on or before October 15. In an affidavit, Relator subsequently advised this Court that he
has no documents to submit.
         Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. This includes filing an appendix
and record as part of the petition. See TEX. R. APP. P. 52.3(k), 52.7. The contents of both are
prescribed by the rules of appellate procedure. See TEX. R. APP. P. 52.3(k), 52.7(a). Here, Relator
provided neither an appendix nor a record. Without an appendix and a record, we are unable to
determine whether Relator is entitled to mandamus relief. Accordingly, we deny Relator’s petition
for writ of mandamus. All pending motions are overruled as moot.
Opinion delivered November 10, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                              (DO NOT PUBLISH)

         1
          Respondent is the Honorable Kerry L. Russell, Judge of the 7th District Court in Smith County, Texas.
The State of Texas is the Real Party in Interest.
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       NOVEMBER 10, 2021

                                       NO. 12-21-00169-CR



                                   ROBERT F. CALDWELL,
                                          Relator
                                            V.

                                  HON. KERRY L. RUSSELL,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Robert F. Caldwell; who is the relator in appellate cause number 12-21-00169-CR and the
defendant in trial court cause number 007-81669-97, formerly pending on the docket of the 7th
Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on October 4, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.